 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL EDWARD HORNE,                          Case No. 1:19-cv-01209-DAD-EPG

12                       Plaintiff,                  ORDER DENYING PLAINTIFF’S MOTION TO
                                                     PROCEED IN FORMA PAUPERIS WITHOUT
13           v.                                      PREJUDICE
14    GOLDEN EMPIRE TRANSIT
                                                     (ECF NO. 2)
15                       Defendant.
16

17          Pro se Plaintiff Michael Edward Horne (“Plaintiff”) filed this action on September 3,

18   2019. At that time, he also filed a motion to proceed in forma pauperis (“IFP”). Plaintiff’s IFP

19   application does not make the showing required by 28 U.S.C. § 1915(a), and will accordingly be

20   denied without prejudice to renewal.

21          Plaintiff indicates in his IFP application that, within the last 12 months, he received

22   income from “rent payments, interests, or dividends” and from “disability or worker’s

23   compensation payments,” but he does not describe these sources of income or how much money

24   he derived from them, nor does he state the amount of money he expects to receive from these

25   sources of income in the future. (ECF No. 2.)

26          Accordingly, IT IS ORDERED:

27          1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2.) is DENIED

28                WITHOUT PREJUDICE.
                                                       1
 1        2. Plaintiff must submit a renewed IFP application on the standard court form, with all

 2              information completed, or pay the filing fee, within 30 days from the date of this

 3              order.

 4        3. Plaintiff is cautioned that failure to timely submit a renewed IFP application in proper

 5              form, or to pay the filing fee, may result in a recommendation that this action be

 6              dismissed.

 7        4. The Clerk of Court is directed to provide Plaintiff with a copy of the Application to

 8              Proceed In District Court Without Prepaying Fees or Costs.

 9   IT IS SO ORDERED.
10
       Dated:     September 6, 2019                           /s/
11                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
